Citation Nr: 0810518	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
disabilities.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities and disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 1978 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been granted service connection for 
hypertension, tinnitus, the residuals of multiple 
hemorrhoidectomies with a history of anal fissure, the 
residuals of a left ankle injury, and left knee 
patellofemoral syndrome.  He contends that as a result of 
these disabilities, disorders, and conditions, he is unable 
to obtain and maintain gainful employment.  The RO denied the 
veteran's request for the assignment of a TDIU and he has 
appealed to the Board for review.

Since the veteran started his appeal, he has amended or added 
to his claim for benefits.  Specifically, he now contends 
that as a result of his various service-connected 
disabilities, he has developed a psychiatric disorder.  He 
maintains that the psychiatric disorder affects his irritable 
bowel syndrome but more importantly, it also impacts his 
ability to obtain gainful employment.  Because this issue is 
inextricably intertwined with whether the veteran should be 
assigned a TDIU, it is the opinion of the Board that the 
veteran's claim involving the psychiatric disability must 
first be further developed.  Once the information pertaining 
to that issue has been obtained, then a determination should 
be made, based on the complete record, as to whether the 
veteran's service-connected disabilities truly prevent him 
from obtaining and maintaining gainful employment.  

As such, the VA has obtained the veteran's reported treatment 
records from private and government sources.  These records 
do show treatment for a myriad of conditions, including the 
veteran's service-connected disabilities and his psychiatric 
disorder.  However, they do not contain any specific opinions 
that would etiologically link the veteran's mental disorder 
with his service-connected disabilities.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  The post-service medical records have chronicled the 
veteran's complaints involving his service-connected 
disorders and his psychiatric disorder.  A review of the 
documents noted above unfortunately does not provide an 
answer to the question as to whether the veteran's current 
mental condition(s) is/are related to a service-connected 
disability or to his military service or not related to the 
veteran's service at all.  Because there is a lack of 
clarity, it is the opinion of the Board that thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, along with the 
veteran's service medical records, should be accomplished so 
that the disability evaluation will be a fully informed one 
in regards to the appellant's claim.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). Such an examination should be performed because 
it may provide additional insight into the veteran's claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2007), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Vazquez-Flores 
v. Peake, No. 05-0355, 2008 (U.S. Vet. 
App. Jan. 30, 2008), as well as 
VAOPGCPREC 7-2004 are fully complied with 
and satisfied as to the issue on appeal.  
In particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his various claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2006), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2007) 
are used.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should arrange for the veteran 
to undergo a psychiatric examination by a 
physician.  This examination should be 
accomplished so that a determination may 
be made as to the etiology of the 
veteran's previously diagnosed mental 
disorder.

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.

Based on a review of the claims file and 
the examination findings, the appropriate 
examiner should indicate whether it is at 
least as likely as not that any found 
mental disability was caused or 
aggravated by the veteran's service-
connected disabilities and disorders.  
The examiner should be also asked to 
express an opinion as to whether the 
disability is related to or was caused by 
the veteran's military service.  
Additionally, the examiner should further 
provide comment on whether a service-
connected disability has aggravated the 
veteran's psychiatric disorder in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The examiner should provide a complete 
rationale for all conclusions reached.  
If this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the veteran is 
now suffering therefrom.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file, this REMAND, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
should give detailed clinical findings of 
any symptomatology found, and that 
examiner should render an opinion whether 
the service-connected disabilities 
prevents the veteran from being gainfully 
employed, or whether a nonservice-
connected disability (or disabilities) 
prevents the veteran from being gainfully 
employed.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
No action is required of the veteran until he is contacted by 
the RO/AMC.  The purpose of this REMAND is to ensure due 
process and to obtain additional clarifying medical evidence.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



